Citation Nr: 0412505	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right knee 
disability. 

4.  Entitlement o service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1957 to May 1959.  
He has unverified service from July 1951 to July 1953.  He 
also served in the Reserves from 1959 to 1963.     

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in April 2003 of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a back disability, a left knee 
disability, a right knee disability, and bilateral pes 
planus.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Additional development is necessary before the claims for 
service connection can be decided on the merits.  Review of 
the record reveals that the RO has not verified the veteran's 
periods of service.  The RO should obtain a copy of the 
veteran's DD 214.  Furthermore, the veteran indicated that he 
served in the Reserves or the National Guard from 1959 to 
1963.  The RO should contact the veteran and ask the veteran 
to provide information as to where he served in the Reserves.  
The RO should then contact the appropriate agency and 
determine the dates of the veteran's Reserves service.  

Review of the record reveals that the veteran's service 
medical records were destroyed in a fire and no service 
medical records or Surgeon General Reports were available.  
The National Personnel Records Center (NPRC) also indicated 
that a search of the morning reports was unsuccessful.  
However, it appears that the RO did not search for the 
veteran's Reserves and/or National Guard service medical 
records.  The RO should contact the appropriate agency and 
conduct a search for the veteran's Reserves and/or National 
Guard medical records.  The Veterans' Claims Assistance Act 
of 2000 (VCAA) specifically provides that in the case of a 
claim for disability compensation, the duty to assist 
includes obtaining the claimant's service medical records 
and, if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity.  
38 U.S.C.A. § 5103A(c) (West 2002).  

The Board also finds that the RO should make an attempt to 
obtain and associate with the claims folder the veteran's 
treatment records from the VA Medical Centers at University 
Drive and Oakland in Pittsburgh, Pennsylvania, dated from 
1959 to present.  The Board notes that the veteran indicated 
that he had been treated at these facilities, but the only VA 
treatment records associated with the claims folder are dated 
in 2002.  The Board is obligated to seek these records prior 
to adjudicating the appeal.  38 U.S.C.A. § 5103A(c)(2) (West 
2002).

The VCAA also specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Review of the record shows that the veteran currently has 
osteoarthritis and degenerative disease of the knees.  The 
veteran contends that such disabilities first manifested in 
service.  The veteran stated that he was stationed in Germany 
in extremely cold weather.  He indicated that he hurt his 
back while on maneuvers.  Review of the record reveals that 
the veteran has not yet been afforded a VA examination.  An 
examination is necessary to obtain a competent opinion as to 
whether the back disability, left and right knee 
disabilities, and bilateral pes planus are related to service 
or first manifested in service.  

Accordingly, this case is remanded for the following action: 

1.  The RO should verify the veteran's 
periods of service.  The RO should ask 
the veteran for information as to where 
he served in the Reserves from 1959 to 
1963.  The RO should verify the veteran's 
Reserves service and make an attempt to 
secure the veteran's Reserves service 
medical records through official 
channels.

2.  The RO should obtain all records of 
the veteran's treatment for his back, 
bilateral knee, and bilateral foot 
disabilities at the VA Medical Center at 
University Drive and Oakland, in 
Pittsburgh, Pennsylvania, since 1959.  

3.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature, extent, and etiology of the back, 
bilateral knee, and bilateral foot 
disabilities.   

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current back, bilateral knee, and 
bilateral foot disabilities are related 
to service. The examiner should provide a 
rationale for these opinions.

4.  Then the RO should readjudicate the 
issues of entitlement to service 
connection for a back disability, 
bilateral knee disability, and pes 
planus.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




